Filed 5/9/14 P. v. Sanchez CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


THE PEOPLE,

     Plaintiff and Respondent,                                         G047790

         v.                                                            (Super. Ct. No. 11CF0465)

IVAN SANCHEZ,                                                          OPINION

     Defendant and Appellant.



                   Appeal from a judgment of the Superior Court of Orange County,
William R. Froeberg, Judge. Affirmed.
                   David McNeil Morse, under appointment by the Court of Appeal, for
Defendant and Appellant.
                   Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, Charles C. Ragland,
Deputy Attorney General, for Plaintiff and Respondent.
                                          *                  *                  *
                                      INTRODUCTION
               On February 13, 2011, defendant Ivan Sanchez and his three acquaintances
got into a heated argument at a restaurant with a larger group of individuals, about which
was the best Mexican state. After Sanchez and his acquaintances were assaulted by
members of the larger group as Sanchez’s group left the restaurant, they formed a plan to
procure a gun and return to the restaurant to retaliate against their attackers. Sanchez
returned to the restaurant with a gun, walked up to a restaurant patron who he mistakenly
believed was one of the attackers, and fatally shot him in the head.
               A jury found Sanchez guilty of first degree murder and also found true that
Sanchez caused his victim’s death by personally discharging a firearm. Sanchez solely
argues on appeal that insufficient evidence supported the jury’s finding that he acted with
premeditation and deliberation.
               We affirm. For the reasons we explain post, substantial evidence supported
the jury’s finding that Sanchez acted with premeditation and deliberation.


                                           FACTS
               On February 13, 2011, Esteban Navarrete, his wife, Victoria Navarrete, his
niece, and his niece’s boyfriend were eating dinner at a restaurant in Santa Ana when a
heated argument broke out between two groups of patrons over which state—Sinaloa or
Michoacan—was the best state in Mexico. Sanchez was a member of the smaller of the
two groups; his group also included Humberto Rivera, Ricardo Rocha, and his sister,
               1
Maria Rocha.
               Isais Mora was a member of the larger group. When Mora was in the
restaurant’s bathroom, he heard Sanchez say offensive comments about people from
Michoacan. Mora thereafter decided to wait outside the restaurant for Sanchez. As
       1
        We refer to Esteban Navarrete, Victoria Navarrete, Ricardo Rocha, and Maria
Rocha, by their first names for clarity purposes and intend no disrespect.

                                             2
Sanchez left the restaurant, he was assisted by Rivera and Ricardo; Sanchez was drunk
and had trouble walking. Outside the restaurant, Mora punched Sanchez in the face.
Some of the men from the larger group, who had been arguing inside the restaurant,
began hitting Sanchez and his acquaintances. Sanchez and his group got into a
dark-colored Ford Explorer. Mora removed his belt and, as the vehicle drove away,
struck it with his belt buckle.
              Having heard the commotion outside the restaurant, Victoria told Esteban
to ask for the bill so that they could leave and go home. Unfortunately, they did not get
the bill until 15 to 20 minutes after they asked for it. After they paid the bill, they walked
out the front door of the restaurant to Esteban’s car. Esteban’s niece and her boyfriend
got into the backseat of the car and Victoria got into the front passenger seat. Esteban
was about to get into the car when Sanchez and Ricardo walked up; Sanchez had a gun in
his hand. Esteban said, “it’s not us. It’s inside. It’s over there.” Sanchez responded by
firing the gun several times, fatally shooting Esteban in the head.
              Four days later, Detective Jim Garcia of the Santa Ana Police Department
interviewed Sanchez. Initially, Sanchez denied arguing with anyone at the restaurant,
having been hit by anyone, or getting a gun, the night of February 13. Sanchez later
explained that after he and his three acquaintances were attacked outside the restaurant
and drove away, they formed a plan to obtain a gun and return to the restaurant to
retaliate against their attackers. Sanchez told Garcia he had “felt disrespected ‘cause [he]
was with a girl,” which “pissed [him] off.” Sanchez also said that they went back to the
restaurant “‘[c]ause we wanted to get them back ‘cause of what they done to us, ‘cause
they hit us without, without doing nothing, when we didn’t, we didn’t do nothing.”
              Sanchez told Garcia that after Ricardo got a gun and they drove back to the
restaurant, they parked “nose to nose” with Esteban’s car; Sanchez and Ricardo got out of
the car and Ricardo handed Sanchez the gun. Without saying anything, Sanchez aimed
the gun at Esteban and shot him. Sanchez explained to Garcia that he did that “‘[c]ause

                                              3
[he] thought it was the guy that, that hit [him].” Sanchez also explained that Esteban had
been wearing a shirt similar to the one worn by the man who had hit him.
              Sanchez also told Garcia that he and his acquaintances “all agreed” to go
back to the restaurant and that no one said, “let’s not do this.” He said that at that point,
it was “too late already” as “they already had the gun.” Sanchez said he still wanted to
“go through with it” because “we were pissed off. [He] felt disrespected.”


                                PROCEDURAL BACKGROUND
              Sanchez was charged in an information with one count of murder in
violation of Penal Code section 187, subdivision (a). The information alleged that in the
commission of the murder, and pursuant to Penal Code section 12022.53, subdivision (d),
and within the meaning of Penal Code sections 1192.7 and 667.5, Sanchez intentionally
and personally discharged a firearm proximately causing death to Esteban.
              The jury found Sanchez guilty of first degree murder as charged in the
information and also found true the enhancement allegation. The trial court sentenced
Sanchez to a total prison term of 50 years to life. Sanchez appealed.


                                         DISCUSSION
              Sanchez contends insufficient evidence supported the finding he acted with
premeditation and deliberation in his commission of the murder of Esteban. We disagree.
              “In assessing the sufficiency of the evidence supporting a jury’s finding of
premeditated and deliberate murder, a reviewing court considers the entire record in the
light most favorable to the judgment below to determine whether it contains substantial
evidence—that is, evidence which is reasonable, credible, and of solid value—from
which a rational trier of fact could find the defendant guilty beyond a reasonable doubt.”
(People v. Mendoza (2011) 52 Cal. 4th 1056, 1068-1069 (Mendoza).) “‘An intentional
killing is premeditated and deliberate if it occurred as the result of preexisting thought

                                              4
and reflection rather than unconsidered or rash impulse.’ [Citation.] In this context,
‘“premeditated” means “considered beforehand,” and “deliberate” means “formed or
arrived at or determined upon as a result of careful thought and weighing of
considerations for and against the proposed course of action.”’ [Citation.] We normally
consider three kinds of evidence to determine whether a finding of premeditation and
deliberation is adequately supported—preexisting motive, planning activity, and manner
of killing—but ‘[t]hese factors need not be present in any particular combination to find
substantial evidence of premeditation and deliberation.’ [Citation.]” (People v. Jennings
(2010) 50 Cal. 4th 616, 645.)
              “‘“‘Premeditation and deliberation can occur in a brief interval. “The test is
not time, but reflection. ‘Thoughts may follow each other with great rapidity and cold,
calculated judgment may be arrived at quickly.’”’ [Citation.]” [Citations.]’” (Mendoza,
supra, 52 Cal.4th at p. 1069.) Premeditation and deliberation may be shown by
circumstantial evidence. (People v. Anderson (1968) 70 Cal. 2d 15, 25.)
              In this case, substantial evidence of all three factors supported the jury’s
finding of premeditation and deliberation. Substantial evidence showed a preexisting
motive—Sanchez told Garcia he had wished to retaliate against the group of men who
had attacked him and his acquaintances outside the restaurant. Sanchez admitted he had
returned to the restaurant that night “‘[c]ause we wanted to get them back ‘cause of what
they done to us, ‘cause they hit us without, without doing nothing, when we didn’t, we
didn’t do nothing.” He stated that after they got a gun, “it was too late” to abort the plan
and that he had still wanted to “go through with it” because “we were pissed off. [He]
felt disrespected.”
              Evidence of Sanchez’s planning further supported the jury’s finding of
premeditation and deliberation. During his interview with Garcia, Sanchez admitted his
awareness of his group’s plan to leave the restaurant, procure a gun, and return with the
gun to seek vengeance upon their attackers. (See People v. Romero (2008) 44 Cal. 4th
5
386, 401 [defendant bringing a weapon to a crime location demonstrates planning
activity].) Once they arrived back at the restaurant, Ricardo and Sanchez got out of the
car, Ricardo handed the gun to Sanchez, and, without saying a word, Sanchez walked up
to Esteban, aimed the gun at him, and fired. The evidence thus supported a finding that
the killing of Esteban was not a rash act, and “demonstrate[d] a choice and plan of
conduct inconsistent with a conclusion that [Sanchez] did not premeditate the killing.”
(People v. Morris (1959) 174 Cal. App. 2d 193, 197.)
              Finally, the evidence of the manner of the killing also supported the jury’s
finding of premeditation and deliberation. After Sanchez, with gun in hand, approached
Esteban, evidence showed Esteban pleaded with Sanchez not to shoot, explaining that he,
Victoria, his niece, and her boyfriend had not been involved in the altercation at the
restaurant earlier that night. Ignoring Esteban’s pleas, Sanchez aimed the gun at Esteban
and fatally shot him in the head. In Mendoza, supra, 52 Cal.4th at page 1071, the
California Supreme Court stated: “Defendant concedes that a single shot to the head
might support the inference of a deliberate intent to kill. We agree. (E.g., People v. Caro
(1988) 46 Cal. 3d 1035, 1050 . . . [‘a close-range gunshot to the face is arguably
sufficiently “particular and exacting” to permit an inference that defendant was acting
according to a preconceived design’].)”
              As in Mendoza, supra, 52 Cal.4th at page 1071, there is no evidence in this
case that Sanchez fired the gun in a rash or panicked reaction to something; instead, his
action followed his plan of seeking revenge for an altercation that had occurred earlier
that night. “Because the manner of killing reflected stealth and precision, a rational jury
could conclude that a preconceived design was behind the killing. (See People v.
Halvorsen (2007) 42 Cal. 4th 379, 422 . . . [victims shot in the head or neck from within a
few feet]; People v. Marks (2003) 31 Cal. 4th 197, 232 . . . [noting the calm, cool, and
focused manner of the subject shootings].)” (Ibid.)



                                             6
              As more than substantial evidence supported the jury’s finding that Sanchez
acted with premeditation and deliberation in the killing of Esteban, we find no error.


                                       DISPOSITION
              The judgment is affirmed.


                                                 FYBEL, J.

WE CONCUR:



ARONSON, ACTING P. J.



THOMPSON, J.




                                             7